     Case 2:19-cv-11578-ILRL-JVM Document 38 Filed 10/30/20 Page 1 of 14



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


MICHAEL JONES SR.                                          CIVIL ACTION
VERSUS                                                     NO. 19-11578
PINNACLE ENTERTAINMENT INC.                                SECTION "B"(1)
                                   ORDER

      Before the Court is defendants Pinnacle Entertainment, Inc.

and Louisiana-1 Gaming’s Motion for Summary Judgment. Rec. Doc.

25. Plaintiff Michael Jones, Sr. timely filed an opposition. Rec.

Doc. 27. Defendants sought and were granted leave to file its

supplemental reply memorandum in support of its motion for summary

judgment. Rec. Doc. 32.

      For the reasons discussed below,

      IT IS ORDERED that defendants’ Motion for Summary

Judgment (Rec. Doc. 25) is GRANTED.

I.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      On   December   29,   2018 while     escaping   from rainy   weather,

plaintiff entered a side entrance of Boomtown Casino in Harvey,

Louisiana. At that time, plaintiff was a guest of an adjoining

hotel to the casino. Upon entering the casino, he stepped across

the floor mats and onto the non-carpeted section of the floor,

where he slipped on an unidentified substance and nearly fell

backwards. Plaintiff was able to regain his balance before falling

to the floor but alleges that the “sudden unexpected movement”


                                     1
    Case 2:19-cv-11578-ILRL-JVM Document 38 Filed 10/30/20 Page 2 of 14



caused injuries to his brain, cervical, thoracic, lumbar spine,

and left shoulder/arm. Rec. Doc. 27 at 1.

     On June 7, 2019, a petition for damages was filed in the 24th

Judicial District Court for the Parish of Jefferson, alleging that

the substance on the floor was rainwater that was unattended to by

casino staff. Rec. Doc. 1-2 at 4. On July 8, 2019, the defendant

timely filed a notice of removal, asserting complete diversity

between the parties and an amount in controversy in excess of the

federal jurisdictional threshold. Rec. Doc. 1 at 1-2.         A subsequent

motion to remand was denied after finding complete diversity and

potential damages in excess of $75,000. See Rec. Doc. 11. On May

21, 2020, defendants filed the instant motion for summary judgment,

alleging immunity from liability as a member of a limited liability

company and that there is an absence of factual support that

defendants created the conditions that caused the fall or had

notice of the causative conditions. Rec. Doc. 25. On June 1, 2020,

plaintiff   alleged    in   opposition   that    Pinnacle   Entertainment,

Inc.’s   breach   of   duty invalidates    any   potential immunity       and

genuine issues of material fact exist on causation issues. Rec.

Doc. 27 at 6. On June 23, 2020, defendants sought and were granted

leave to file a supplemental memorandum in support of its motion

for summary judgment. Rec. Doc. 29. In their reply, defendants

contend that plaintiff failed to provide evidence to support claims



                                    2
      Case 2:19-cv-11578-ILRL-JVM Document 38 Filed 10/30/20 Page 3 of 14



of veil piercing activity or that the res ispa loquitur doctrine

should apply. Rec. Doc. 32.

II.    LAW AND ANALYSIS

        a. Summary Judgment Standard

       Pursuant     to   Federal   Rule of   Civil    Procedure 56,    summary

judgment is appropriate when “the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (quoting Fed. R. Civ. P. 56(c)). A genuine issue of material

fact exists if the evidence would allow a reasonable jury to return

a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). As such, the court should view all facts

and evidence in the light most favorable to the non-moving party.

United Fire & Cas. Co. v. Hixon Bros. Inc., 453 F.3d 283, 285 (5th

Cir. 2006).

       When   the    movant    bears   the   burden    of   proof,    it   must

“demonstrate the absence of a genuine issue of material fact” using

competent summary judgment evidence. Celotex, 477 U.S. at 323.

However, “where the non-movant bears the burden of proof at trial,

the movant may merely point to an absence of evidence.” Lindsey v.

Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). Should the


                                       3
    Case 2:19-cv-11578-ILRL-JVM Document 38 Filed 10/30/20 Page 4 of 14



movant meet its burden, the burden shifts to the non-movant, who

must show by “competent summary judgment evidence” that there is

a genuine issue of material fact. See Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Lindsey, 16

F.3d at 618. However, “a party cannot defeat summary judgment with

conclusory   allegations,    unsubstantiated    assertions,    or   only   a

scintilla of evidence.” See Sec. & Exch. Comm’n v. Arcturus Corp.,

912 F.3d 786, 792 (5th Cir. 2019).

      b. Limitation    on   Liability   of   Limited   Liability    Company
         Member

     As the sole member of Pinnacle MLS, LLC defendant Pinnacle

Entertainment purports that it is not a proper party to the suit

in view of the statutory limitation in liability against such

members. Rec. Doc. 25-2 at 5. Generally, members of a limited

liability company are not liable for the obligations of the company

as set forth, in part, in Louisiana Revised Statute 12:1320:




     B. Except as otherwise specifically set forth in this
     Chapter, no member, manager, employee or agent of a
     limited liability company is liable in such capacity for
     a debt, obligation, or liability of the limited
     liability company.

     C. A member, manager, employee, or agent of a limited
     liability company is not a proper party to a proceeding
     by or against a limited liability company, except when
     the object is to enforce such a person’s rights against
     or liability to the limited liability company.


                                    4
    Case 2:19-cv-11578-ILRL-JVM Document 38 Filed 10/30/20 Page 5 of 14



     D. Nothing in this Chapter shall be construed as being
     in derogation of any rights which any person may by law
     have against a member, manager, employee or agent of a
     limited liability company because of any fraud practiced
     upon him, because of any breach of professional duty or
     other negligent or wrongful act by such person, or in
     derogation of any right which the limited liability
     company may have against any such person because of any
     fraud practiced upon it by him.

La. R.S. 12:1320.

     In sum, a member of a limited liability company is not

ordinarily a proper party to a lawsuit involving the company unless

that member breached its professional duty or otherwise acted

negligently    to    the    detriment   of      the   injured   person.    Id.   The

Louisiana    Supreme       Court   reaffirmed         this   legal   principle    by

stating, “A limited liability company is a business entity separate

from its members and its members’ liability is governed solely and

exclusively by the law of limited liability company.” Ogea v.

Merritt, 13-1085 (La. 12/10/13), 130 So.3d 888. Accordingly, “the

fact that a person is the managing member of a limited liability

company and/or has a significant ownership interest therein does

not in itself make that person liable for its debts.” Charming

Charlie,    Inc.    v.   Perkins   Rowe       Assoc.,    LLC,   11-2254,   pp.   7-8

(La.App. 1 Cir. 7/10/12), 97 So.3d 595, 599.

     To overcome the statutory liability limitation, plaintiff

must present the court with sufficient evidence worthy of “piercing

the corporate veil.” Peyton Place, Condominium Associations, Inc.

v. Guastella, 08-365, p. 25 (La.App. 5 Cir. 5/29/09), 18 So.3d

                                          5
     Case 2:19-cv-11578-ILRL-JVM Document 38 Filed 10/30/20 Page 6 of 14



132, 149. Louisiana courts have admitted evidence of veil piercing

activity     upon     the     occurrence         of     one     of    two     exceptional

circumstances: (1) when the company is an alter ego of the members

and has been used to defraud third parties or (2) when the members

failed to conduct business on a “corporate footing” in a manner

where the corporation is indistinguishable from its managers. Id.

at   595.    Louisiana      courts    consider         the     following       factors    to

determine        whether    application     of        the    alter    ego     doctrine    is

appropriate: (1) commingling of corporate and member funds; (2)

failing     to    follow    statutory      formalities         in    incorporating       and

transacting        corporate    affairs;         (3)        undercapitalization;         (4)

failing     to     maintain    separate         bank    accounts       and    bookkeeping

records; and (5) failing to hold regular shareholder and director

meetings. Charming Charlie, 97 So.3d at 598-99.

      In opposition, plaintiff argues that Pinnacle Entertainment

is not entitled to “the broad immunity it seeks.” Rec. Doc. 27 at

4. However, plaintiff generally concludes that genuine issues of

material fact exist as to whether Boomtown, LLC, Pinnacle MLS,

LLC, and/or Louisiana-1 Gaming were acting as alter egos for

Pinnacle     Entertainment.          Id.    Further,          he     posits    that   more

discovery, specifically corporate depositions, could resolve this

claim. Id. at 4-5.




                                            6
      Case 2:19-cv-11578-ILRL-JVM Document 38 Filed 10/30/20 Page 7 of 14



       The record reflects little or no discovery work on alter ego

issues by plaintiff since June 14, 2019. 1 Relevant Fifth Circuit

guidance states “a plaintiff’s entitlement to discovery prior to

a ruling on a motion for summary judgment is not unlimited and may

be cut off when the record shows that the requested discovery is

not   likely    to   produce    the   facts   needed   by   the   plaintiff   to

withstand a motion for summary judgment.” Washington v. Allstate

Insurance Company, 901 F.2d 1291, 1285 (5th Cir. 1990).

       There is no explanation for the absence of discovery for over

a   year   on   alter   ego    issues.   As   an   alternative    to   corporate

depositions, less expensive discovery devices were available to

pursue     those     issues,     e.g.,   interrogatories,         requests    for

production of documents. The general allegation that Boomtown,

Pinnacle MLS, and Louisiana-1 Gaming were acting as alter egos for

Pinnacle Entertainment lacks evidentiary basis. Summary judgment

on that and related limited liability of the LLC is appropriate.

         c. Negligence Claim under the Louisiana Merchant Liability
            Statute

       The Merchant Liability Statute states that a “merchant owes

a duty to persons who use [its] premises to exercise reasonable

care to keep [its] aisles, passageways, and floors in a reasonably

safe condition.” See La. R.S. 9:2800.6; See Lewis v. Jazz Casino



1 The deadline for discovery was originally set on February 4, 2020, but
the discovery deadline was subsequently continued to March 23, 2021.
                                         7
      Case 2:19-cv-11578-ILRL-JVM Document 38 Filed 10/30/20 Page 8 of 14



Company, L.L.C., 2017-0935 (La. App. 4 Cir. 2/26/18) 245 So.3d 68,

73. Louisiana Revised Statute 9:2800.6 provides a cause of action

to an individual who suffered an injury in a business because of

an unsafe condition therein. Id. The statute provides:

       In a negligence claim brought against a merchant by a
       person lawfully on the merchant’s premises for damages
       as a result of an injury, death or loss sustained because
       of a fall due to a condition existing in or on a
       merchant’s premises, the claimant shall have the burden
       of proving, in addition to all other elements of his
       cause of action, all of the following:


(1)    The condition presented an unreasonable risk of harm to
       the claimant and that risk of harm was reasonably
       foreseeable
(2)    The   merchant   either  created   or   had   actual  or
       constructive notice of the condition which caused the
       damage, prior to the occurrence
(3)    The merchant failed to exercise reasonable care. In
       determining reasonable care, the absence of a written or
       verbal   uniform   cleanup  or   safety    procedure  is
       insufficient, alone, to prove failure to exercise
       reasonable care.
Id. Because there is no burden shifting framework in the statute,

the claimant must make a “positive showing” of each element therein

to prevail in a merchant liability claim. White v. Wal-Mart Stores,

Inc., 97-0393 (La. 9/9/97), 699 So.2d 1081, 1985; accord Williamson

v. Wal-Mart Stores, Inc., 48,576 (La. App. 2 Cir. 1/8/14), 130

So.3d    478,   482    (“failure      to   prove   any    of   the    requirements

enumerated      in   La.   R.S.   §   9:2800.6     will   prove      fatal   to   the

plaintiff’s case.”).




                                           8
     Case 2:19-cv-11578-ILRL-JVM Document 38 Filed 10/30/20 Page 9 of 14



      Defendants argue that the plaintiff lacks evidence to support

any element of his claim, but the most pertinent element in this

matter is whether the defendants “either created or had actual or

constructive notice of the condition.” §9.2800.6(B)(2). According

to   the   statutory    definition,   constructive    notice    means      “the

condition existed for such a period of time that it would have

been discovered if the merchant had exercised reasonable care.”

§9.2800.6(C)(1). The Louisiana Supreme Court established a two-

fold inquiry for the temporal element: (1) that the condition

existed for some time period before the fall and (2) that this

period of time sufficiently placed the merchant on notice of the

condition. White, 669 So.2d at 1082, 1084-85 (emphasizing that

there is no bright line time period to establish constructive

notice). Furthermore, the court indicated, “a claimant who simply

shows that the condition existed without an additional showing

that the condition existed for some time before the fall has not

carried the burden of proving constructive notice as mandated by

the statute.” Id.

      In White, the plaintiff, who slipped and fell on a clear

liquid inside     the   defendant’s   store,   claimed    the   defendant’s

employee had actual or constructive knowledge of the wet area

because she was located fifteen feet away when she observed the

fall. Id. at 1082. The employee testified that the zone where she

was stationed included a service desk that impeded her view of the

                                      9
   Case 2:19-cv-11578-ILRL-JVM Document 38 Filed 10/30/20 Page 10 of 14



aisle’s condition. Id. at 1083. “[T]o find constructive notice

based upon such without any positive showing of how long the spill

was in existence or if it could be seen from [the employee’s] zone

is error.” Id. at 1086.

     The Fifth Circuit applied this reasoning to the facts in

Duncan, where the plaintiff admitted that she lacked evidence “to

explain how the water came to be under the mat [ ]or how long it

had been there before her fall.” Duncan v. Wal-Mart Louisiana,

L.L.C., 863 F.3d 406, 410 (5th Cir. 2017); see Perez v. Winn-Dixie

Montgomery    LLC,   18-2660,    2019    WL   1367526    (E.D.La.   3/26/2019)

(Milazzo, J.) (relying on Duncan to grant summary judgment because

the plaintiff provided no evidence that the defendant created the

condition that caused her slip and fall); see also Gordon v.

Dolgencorp, LLC, 16-15279, 2017 WL 3721530 (E.D.La. 8/29/2017)

(Vance, J.) (citing to Duncan to grant summary judgment in favor

of the defendant) (“. . .plaintiff here fails to provide any

evidence of constructive notice apart from her contention that it

was raining outside and that the store cashier should have known

that the mat was wet.”). As a result of the plaintiff’s inability

to make a positive showing of the defendant’s creation or notice

of the condition, she could not maintain her merchant liability

claim. Id.

     The     Louisiana   Fifth    Circuit     Court     of   Appeals   recently

reviewed a trial court decision granting summary judgment in favor

                                        10
    Case 2:19-cv-11578-ILRL-JVM Document 38 Filed 10/30/20 Page 11 of 14



of the defendant in a slip and fall merchant liability claim.

Bryant v. Ray Brandt Dodge, Inc., 19-464 (La. App. 5 Cir. 3/17/20),

292 So.3d 190. The plaintiff based her opposition on her own

deposition wherein she alleged that the employee may have gotten

water on the floor when she used the bathroom sink. Id. at 198.

The court affirmed the lower court’s decision, in part, because

the plaintiff provided nothing more than a “mere speculation” about

the source of the water that caused her fall. Id.

     The deposition of Robert Decorte, who worked in security on

the date of the incident, and a video recording of the incident is

revealing material evidence. When asked to describe the incident,

Decorte stated he saw the plaintiff walk into the casino and shake

water off his hat and onto the floor. Rec. Doc. 25-5 at 25-26. 2

Additional material evidence comes from plaintiff’s deposition,

where he admitted he could not identify the substance on the floor

that caused him to slip:

     Q: When you got on the floor mat did you wipe your
     feet to make sure they were dry?
     A: No, sir.
     Q: Do you know what you slipped on?
     A: No, sir. Just my feet and the floor.

Rec. Doc. 25-4 at 27.



2“Q: Can you describe the incident in your own words?
A: Okay. When I see somebody walking through the door, I greet them
good morning. The gentleman walked in and he shook his hat, like this
(indicating) to get the water of it and when he shoo[k] his hat, the
water went on the floor just past the rugs and when he stepped on to
the floor is when he slipped.”

                                    11
   Case 2:19-cv-11578-ILRL-JVM Document 38 Filed 10/30/20 Page 12 of 14



     Plaintiff       urges   application         of    the     res   ispa     loquitur

doctrine. Id. at 5. To support this proposition, he cites to the

Gonzales case, wherein the Louisiana Supreme Court applied the

doctrine to a slip and fall case. See Gonzales v. Winn-Dixie

Louisiana, Inc., 326 So.2d 486 (La. 1976) (Summers, J., dissenting)

(“[Res ispa loquitur] applies in any negligence action when the

circumstances      suggest   the    defendant’s        negligence       as    the    most

plausible explanation for the injury.”). The court found that

application     of    the    doctrine          was    appropriate       because       the

plaintiff’s injuries would not have occurred had there been a

morning inspection to remedy the oil spill. Id. at 489. Notably,

Justice Summers determined in his dissent that the plaintiff did

not meet her burden as there was no evidence indicating how long

the oil was on the floor before the incident or how it got there.

Id. at 490. He stated, “the mere presence of the olive oil on the

floor,   without     more,   should   not       be    enough    to   cast     upon    the

defendant the burden of showing how it got there, so long as it

exercised     reasonable     care    to    keep       the    premises    in    a     safe

condition.” Id.

     Plaintiff offers his own deposition testimony to shed light

on the alleged fact issues but offers the same statements on which

the defendants rely – that he could not identify what he slipped

on but that it covered his feet and the floor. Rec. Doc. 27 at 8.

He also suggests that Decorte and Adams’ depositions directly

                                          12
    Case 2:19-cv-11578-ILRL-JVM Document 38 Filed 10/30/20 Page 13 of 14



contradict each other because Adams testified that he did not see

any water on the floor after Decorte notified him of the incident.

Id. Plaintiff disputes the proposition in Decorte’s testimony that

plaintiff created the hazard himself when he flung water off his

hat. Id.

     As the non-movant, plaintiff urges accepting his deposition

testimony as true with all inferences viewed in the light most

favorable to him.        We should not however overlook the fact that

plaintiff has made no attempt to satisfy his burden. Plaintiff

specifically neglects to offer any positive evidence indicating

how long the condition existed before his fall as consistently

required by caselaw. See White, 669 So.2d at 1084; see also Duncan,

863 F.3d at 409. He points to Decorte’s admitted knowledge of the

weather, that several patrons entered the casino beforehand, and

that no “wet floor” markers were posted before the incident. Rec.

Doc. 27 at 10. In doing so, he suggests that the employees either

likely   created   the    hazard   or    knew   it   existed   because   of   a

likelihood that visiting patrons tracked in rainwater and no “wet

floor” sign was posted to signal a potential hazard. 3 Rec. Doc. 27

at 10. However, just as the Bryant Court held, this argument alone

represents a mere conclusory allegation insufficient to overcome


3
 This Court should note that Decorte testified to have periodically
inspected the area for rainwater prior to the incident and did not see
any water on the floor until Jones entered the casino. Rec. Doc. 25-5
at 24. This would effectively invalidate Plaintiff’s argument that the
defendants failed to exercise reasonable care. Rec. Doc. 27 at 10.

                                        13
   Case 2:19-cv-11578-ILRL-JVM Document 38 Filed 10/30/20 Page 14 of 14



summary judgment.     Bryant, 292 So.2d at 198; See White, 669 So.2d

at 1086 (“Even entirely discounting [the employee’s] testimony, we

are left with no positive evidence that the spill or the floor was

visible from [his] zone. To speculate that the trial court found

constructive notice based upon such is. . .error.”).

     Defendants do not carry the ultimate burden of proof at trial.

They have adequately pointed to an absence of evidence to support

key elements of plaintiff’s claim. Plaintiff’s failure to meet his

burden has   proven   fatal   to   his   merchant   liability   claim     and

warrants summary judgment on that claim and, for earlier reasons,

on the limitation of liability defense.

     New Orleans, Louisiana this 29th day of October 2020



                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                    14
